Citation Nr: 0939202	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1965.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Louisville, Kentucky.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that hearing loss was 
present in service, that hearing loss disability was 
demonstrated to a compensable degree within a year of 
discharge from service, or that there is a nexus or link 
between current bilateral hearing loss disability and the 
Veteran's active service. 

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the competent medical evidence 
fails to establish a nexus or link between tinnitus and the 
Veteran's active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2003, March 2006, and 
September 2006 the Veteran was informed of the evidence and 
information necessary to substantiate the claims, the 
information required to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  In the March 2006 and 
September 2006 letters the Veteran received notice regarding 
the assignment of a disability rating and/or effective date 
in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  A 
pertinent record from the Social Security Administration 
(submitted by the Veteran) is also of record.  In March 2006 
the Veteran underwent a VA examination that addresses the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate.  The March 2006 examiner elicited 
information concerning the Veteran's military service, and 
the noise exposure received therein.  The opinion considered 
the pertinent evidence of record, and included a specific 
reference to the Veteran's service separation examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence (including Social Security Administration 
records) that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss and tinnitus as 
a result of working on and being around aircraft during 
service.  In particular, the Veteran has indicated that he 
worked as an aircraft mechanic and would also have to stand 
near planes during take-off in case the engines "caught 
fire."  The Veteran's DD Form 214 reflects that his military 
occupational specialty was an aircraft mechanic.

The Veteran's June 1964 service entrance examination noted 
that the Veteran's ears were normal.  Audiometric findings 
(American Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
10
10
10
5

The corresponding report of medical history portion of the 
June 1964 service entrance examination noted that the Veteran 
had had a sebaceous cyst removed from his left ear lobe.

An October 1964 service treatment record noted that the 
Veteran had ear tenderness the prior three days.  Examination 
of the left ear revealed a small cyst in the auditory canal.  
The impression was cyst; the treatment included a 
recommendation to use heat.

The May 1965 service separation examination noted that the 
Veteran's ears were normal; a left ear lobe scar, and the 
removal of a left ear lobe cyst in 1956 were also noted.  
Audiometric findings (American Standards Associates (ASA) 
units as converted to International Standards Organization 
(ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
10
10
10
5

The Veteran specifically denied ear trouble on the 
corresponding report of medical history portion of the May 
1965 service separation examination; it was again noted that 
a left ear lobe cyst had been removed in 1956.

A February 1989 private medical record noted that the Veteran 
had hearing loss in the left ear; there was no mention of any 
tinnitus.  Physical examination reported hearing loss at 
"500, 1000, and 4000 decibels on the left; right ear had no 
hearing loss."  The impression portion of the examination 
noted that the Veteran "has some hearing deficit in his left 
ear."

At a July 2003 VA audiological examination, the Veteran 
complained of bilateral haring loss and constant "buzzing" 
tinnitus since the time of his military service.  He 
indicated that his inservice noise exposure included working 
on aircraft engines while wearing "rubber earplugs."  He 
reported a history of unprotected occupational noise exposure 
from working in a candy factory and warehouse for 20 years, 
as well as 6 years without any hearing protection devices.  
The reported audiometric findings did not demonstrate right 
ear or left ear hearing loss disability for VA purposes.  38 
C.F.R. § 3.385.  Speech recognition scores (right ear, 96 
percent, left ear, 94 percent) were not less than 94 percent.  
38 C.F.R. § 3.385.  The diagnosis was normal hearing 
sensitivity, bilaterally.  No opinion of any hearing loss 
etiology was offered.

A private record dated in December 2003 noted that the 
Veteran complained of ringing in his ears.  

At a March 2006 VA (conducted for VA by a private 
audiologist) audiological examination, the Veteran complained 
of hearing loss and tinnitus.  He indicated that during 
service he would have to stand near aircraft engines during 
service; he indicated that he wore hearing protection as 
required.  He reported occupational noise exposure similar to 
that contained in the July 2003 VA audiological examination, 
but also noted that he had been a welder.  He indicated that 
his hearing loss had its onset during service, and that he 
could remember the end of his service that his ears were 
ringing.  The reported audiometric findings did not 
demonstrate right ear or left ear hearing loss disability for 
VA purposes.  38 C.F.R. § 3.385.  As the right ear speech 
recognition score was 92 percent (left ear was 96 percent), 
right ear hearing loss disability for VA purposes was shown.  
38 C.F.R. § 3.385.  The diagnosis included right ear hearing 
loss within normal limits, with a mild loss at 8000 Hertz 
only, and left ear hearing within normal limits, with a mild 
loss at 6000 Hertz only.  The examiner essentially indicated 
that hearing loss and tinnitus were not related to the 
Veteran's military service.  The rationale provided for the 
opinion included that separation testing revealed hearing to 
be within normal limits in both ears, and that there were no 
written complaints of hearing loss or tinnitus on separation 
from service, when other problems were listed.

As the Veteran's right ear and left ear hearing thresholds 
were not shown to exceed 20 decibels at any level between 500 
and 4000 Hertz, normal right ear and left ear hearing was 
demonstrated on examination for enlistment into service, and 
the presumption of soundness on induction attaches as to 
right ear and left ear hearing ability.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009).  

Even when conceding that the Veteran was exposed to acoustic 
trauma in service, neither chronic hearing loss, nor chronic 
clinically significant change in hearing ability, was 
demonstrated in service or within the first year of discharge 
from service.  Further, there is no competent medical opinion 
linking current left or right ear hearing loss disability to 
service.  In fact, the VA examiner who performed the March 
2006 audiological evaluation opined that hearing loss 
disability was not likely related to the Veteran's military 
service.

As for tinnitus, this disability was also not demonstrated in 
service or within the first year of discharge from service.  
Further, there is no competent medical opinion linking 
tinnitus to service, and the March 2006 VA examiner opined 
that tinnitus was not likely related to the Veteran's 
military service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure, tinnitus and hearing loss problems during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, 
under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the Veteran is not competent to say that any 
loss of hearing acuity experienced in service was of a 
chronic nature to which current disability may be attributed.  
As a layman, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the etiology 
of his hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  With regard to tinnitus, the Board finds 
that the Veteran's statements as to continuity of 
symptomatology of tinnitus since service are less than 
credible.  In this regard, the Board again notes that the 
Veteran specifically denied any ear trouble at the time of 
examination for separation from service.  It is reasonable to 
expect that if indeed tinnitus had been present at that time, 
the Veteran would have noted it at that time when listing 
other problems.  

The Board does not question that the Veteran was exposed to 
noise during service.  Nevertheless, since the medical 
evidence of record indicates that the Veteran did not have 
chronic hearing loss or tinnitus demonstrated in service, or 
within a year of discharge from service, and since an 
uncontradicted medical opinion indicates that his current 
hearing loss and tinnitus disability are not related to 
service (and a showing of continuity of symptomatology after 
service has not been demonstrated), the preponderance of the 
evidence is against service connection for hearing loss and 
tinnitus disability.  In short, the Board finds that the 
Veteran's statements as to continuity of symptomatology are 
less than credible.  In this regard, the Board notes that the 
Veteran specifically denied that he had any ear problems at 
the time of his discharge from service (See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  While the Board acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, 
in and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


